

115 S2209 IS: Prioritizing the Most Vulnerable Over Lottery Winners Act of 2017
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2209IN THE SENATE OF THE UNITED STATESDecember 7, 2017Mr. Cornyn (for himself, Mr. Cassidy, and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to require States to count monetary winnings from
			 lotteries and other lump-sum income of $80,000 or more as if they were
			 obtained over multiple months for purposes of determining income
			 eligibility for medical assistance.
	
 1.Short titleThis Act may be cited as the Prioritizing the Most Vulnerable Over Lottery Winners Act of 2017. 2.Treatment of lottery winnings and other lump-sum income for purposes of income eligibility under Medicaid (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—
 (1)in subsection (a)(17), by striking (e)(14), (e)(14) and inserting (e)(14), (e)(15); and (2)in subsection (e)—
 (A)in paragraph (14) (relating to modified adjusted gross income), by adding at the end the following new subparagraph:
						
							(J)Treatment of certain lottery winnings and income received as a lump sum
 (i)In generalIn the case of an individual who is the recipient of qualified lottery winnings (pursuant to lotteries occurring on or after January 1, 2018) or qualified lump sum income (received on or after such date) and whose eligibility for medical assistance is determined based on the application of modified adjusted gross income under subparagraph (A), a State shall, in determining such eligibility, include such winnings or income (as applicable) as income received—
 (I)in the month in which such winnings or income (as applicable) is received if the amount of such winnings or income is less than $80,000;
 (II)over a period of 2 months if the amount of such winnings or income (as applicable) is greater than or equal to $80,000 but less than $90,000;
 (III)over a period of 3 months if the amount of such winnings or income (as applicable) is greater than or equal to $90,000 but less than $100,000; and
 (IV)over a period of 3 months plus 1 additional month for each increment of $10,000 of such winnings or income (as applicable) received, not to exceed a period of 120 months (for winnings or income of $1,260,000 or more), if the amount of such winnings or income is greater than or equal to $100,000.
 (ii)Counting in equal installmentsFor purposes of subclauses (II), (III), and (IV) of clause (i), winnings or income to which such subclause applies shall be counted in equal monthly installments over the period of months specified under such subclause.
 (iii)Hardship exemptionAn individual whose income, by application of clause (i), exceeds the applicable eligibility threshold established by the State, shall continue to be eligible for medical assistance to the extent that the State determines, under procedures established by the State (in accordance with standards specified by the Secretary), that the denial of eligibility of the individual would cause an undue medical or financial hardship as determined on the basis of criteria established by the Secretary.
 (iv)Notifications and assistance required in case of loss of eligibilityA State shall, with respect to an individual who loses eligibility for medical assistance under the State plan (or a waiver of such plan) by reason of clause (i)—
 (I)before the date on which the individual loses such eligibility, inform the individual— (aa)of the individual’s opportunity to enroll in a qualified health plan offered through an Exchange established under title I of the Patient Protection and Affordable Care Act during the special enrollment period specified in section 9801(f)(3) of the Internal Revenue Code of 1986 (relating to loss of Medicaid or CHIP coverage); and
 (bb)of the date on which the individual would no longer be considered ineligible by reason of clause (i) to receive medical assistance under the State plan or under any waiver of such plan and be eligible to reapply to receive such medical assistance; and
 (II)provide technical assistance to the individual seeking to enroll in such a qualified health plan. (v)Qualified lottery winnings definedIn this subparagraph, the term qualified lottery winnings means winnings from a sweepstakes, lottery, or pool described in paragraph (3) of section 4402 of the Internal Revenue Code of 1986 or a lottery operated by a multistate or multijurisdictional lottery association, including amounts awarded as a lump sum payment.
 (vi)Qualified lump sum income definedIn this subparagraph, the term qualified lump sum income means income that is received as a lump sum from one of the following sources: (I)Monetary winnings from gambling (as defined by the Secretary and including gambling activities described in section 1955(b)(4) of title 18, United States Code).
 (II)Damages received, whether by suit or agreement and whether as lump sums or as periodic payments (other than monthly payments), on account of causes of action other than causes of action arising from personal physical injuries or physical sickness.
 (III)Income received as liquid assets from the estate (as defined in section 1917(b)(4)) of a deceased individual.; and
 (B)by striking (14) Exclusion and inserting (15) Exclusion. (b)Rules of construction (1)Interception of lottery winnings allowedNothing in the amendment made by subsection (a)(2) shall be construed as preventing a State from intercepting the State lottery winnings awarded to an individual in the State to recover amounts paid by the State under the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for medical assistance furnished to the individual.
 (2)Applicability limited to eligibility of recipient of lottery winnings or lump sum incomeNothing in the amendment made by subsection (a)(2)(A) shall be construed, with respect to a determination of household income for purposes of a determination of eligibility for medical assistance under the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan) made by applying modified adjusted gross income under subparagraph (A) of section 1902(e)(14) of such Act (42 U.S.C. 1396a(e)(14)), as limiting the eligibility for such medical assistance of any individual that is a member of the household other than the individual who received qualified lottery winnings or qualified lump-sum income (as defined in subparagraph (J) of such section 1902(e)(14), as added by subsection (a)(2)(A) of this section).